DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KHALIL J. GASKIN,
                            Appellant,

                                      v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2320

                          [December 9, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby,
Judge; L.T. Case Nos. 562013CF1093B and 562013CF3488A.

  Khalil J. Gaskin, Malone, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.